DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election Group I (claims 1-19) in the reply filed on 01/20/2021 is acknowledge, since applicant does not declare the election is with or without traverse nor provide any argument to traverse the restriction mail on 12/14/2020.  Examiner is hereby presume the election/restriction was elect without traverse.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant recites "indicator configured to indicate the presence of a vacuum or a partial vacuum in the container, or configured to indicate the lack of a vacuum or a partial vacuum in the container" 
As to claim 2, applicant recites "the indicator is configured to adopt a first configuration when there is a vacuum or a partial vacuum in the container, and to adopt 
As to claim 3, applicant recites "changing between the first configuration and the second configuration comprises deformation or movement of the indicator".
As to claim 4, applicant recites "wherein changing from the second configuration to the first configuration comprises compression of the indicator"; and "wherein changing from the first configuration to the second configuration comprises expansion of the indicator".
As to claim 5, applicant recites "wherein the indicator is changeable from the second configuration to the first configuration by the application of a force to the indicator".
As to claim 6, applicant recites "wherein when there is a vacuum or a partial vacuum in the flexible container, the flexible container is configured to apply a force to the indicator to change the indicator from the second configuration to the first configuration"
As to claim 7, applicant recites "wherein the indicator is configured to change back from the first configuration to the second configuration when the force is not applied to the indicator".
As to claim 8, applicant recites  "wherein a force greater than a predetermined threshold needs to be applied to the indicator to change the indicator from the second configuration to the first configuration".


As to claim 10, applicant recites "the indicator is changeable from the second configuration to the first configuration when there is not a vacuum or a partial vacuum in the container by applying a force to the indicator through the second container and the first container".
As to claim 15, applicant recites "indicator that is configured to adopt a first configuration when the filtration mask is packaged in a container and there is a vacuum or a partial vacuum in the container, and to adopt a second configuration when the filtration mask is packaged in a container and there is not a vacuum or a partial vacuum in the container".
All the limitation above in claims 1-10 and 15 does not provide adequate support of what structure of an “indicator”.  The limitation above only recites “an indicator” that configure to perform certain function.  But without the structural limitation of the actual indicator, the limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
As to claim 18, applicant recites “the first state” and “the second state” which is lack of proper antecedent basis.  
Claims 11-14, 16-19 are also rejected under 112th rejection due to the dependency of claims 1-10 and 15.  
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohling et al (5,005,700).
As to claim 1, Rohling discloses a packaged filtration mask (Figure 1) comprising a filtration mask (respirator with oxygen releasing chemical) packaged in a container in a vacuum or a partial vacuum (the mask is place in a vacuum envelope 2), wherein the packaged filtration mask comprises an indicator (Figure 4 with band 7 as indicator) configured to indicate the presence of a vacuum or a partial vacuum in the container, or configured to indicate the lack of a vacuum or a partial vacuum in the container (as shown in Figure 4, as the envelope in a vacuum state, when the envelope is not is a vacuum state, the envelope would expand, which the band with predetermined breaking point would break.as the envelope expand, which indicate the lack of a vacuum in the envelope).
As to claims 2-3, Rohling further discloses the indicator (7) is configured to adopt a first configuration (first configuration is shown in Figure 4) when there is a vacuum or a partial vacuum in the container and to adopt a second configuration (second configuration would be the band 7 break apart and display the red zone 8) when there is not a vacuum or a partial vacuum in the container (when not in vacuum, the envelope expand and breaks the band) and changing between the first configuration and the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohling et al (5,005,700) in view of Rafferty (4,765,498).
As to claim 4-5, Rohling does not disclose changing from the second configuration to the first configuration comprises compression of the indicator; and changing from the first configuration to the second configuration comprises expansion of the indicator, wherein the indicator is changeable from the second configuration to the first configuration by the application of a force to the indicator.   Nevertheless, Rafferty 
As to claim 6, Rohling as modified further discloses the container is a flexible container (as modified by Rafferty, which the modification of the indicator around the envelope of Rohling with attached button vacuum detector of Rafferty on the envelope), and wherein when there is a vacuum or a partial vacuum in the flexible container, the flexible container is configured to apply a force to the indicator to change the indicator 
As to claim 7, Rohling as modified further discloses the indicator is configured to change back from the first configuration to the second configuration when the force is not applied to the indicator (as shown in Rafferty, with Figure 2 and Figure 3, the spring action of 14 would automatic position the first configuration to second configuration when no vacuum inside the container).
As to claim 8, Rohling as modified further disclose a force greater than a predetermined threshold needs to be applied to the indicator to change the indicator from the second configuration to the first configuration (as the air drawn from the container, the vacuum force is greater than the spring action which change the indicator from the second configuration to the first configuration).  
As to claim 9, Rohling as modified further discloses the indicator is changeable from the second configuration to the first configuration when there is not a vacuum or a partial vacuum in the container by applying a force to the indicator through the container (as shown in Figure 3 and Figure 2, even without the container in vacuum, a force can be apply by the user to change the second configuration to a first configuration).
As to claim 11,   Rohling as modified further disclose the indicator makes a noise when changing from the second configuration to the first configuration (column 3, lines 30-35).
.  
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rohling et al (5,005,700) in view of Lassiter (2,814,382).
As to claim 5 Rohling discloses that the indicator is position on the outside of the envelope, but within another container (1), but does not disclose wherein the indicator is changeable from the second configuration to the first configuration by the application of a force to the indicator.  Neverthless, Lassiter discloses a packaged article (10) with a vacuum indicator (22) within the flexible package (15), the indicator (22) is changeable from the second configuration (Figure 7 where the spring is in a relax state) to the first configuration (as shown in Figure 8 which the spring is in compressible state) by the application of a force to the indicator ( as shown in Figure 8 which the container 15 is forcing the indicator and the spring to compress).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicator of Rohling with indicator within the package as taught by Lassiter to provide a simple and reusable vacuum detecting mechanism within the envelope.

As to claims 18-19, Rohling as modified further disclose part of a surface of the container is in contact with the indicator and moves or deforms when the indicator changes between the first configuration and the second condiguration (as Rohling being modified by Lassiter, a surface of the container is in contact with the indicator 22 and moves or deforms when the indicator changed between configurations) and the part of the surface of the container in contact with the indicator is discernible).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rohling et al (5,005,700) in view of Lassiter (2,814,382) and Rachapudi et al (2016/0166859).
As to claim 14-16, Rohling discloses the indicator is position on the outside of the package.  Rohling does not discloses that the indicator is part of the filtration mask, the indicator is positioned on an outer surface of the filtration mask, the indicator is positioned on top of an exhale module of the filtration mask.  Nevertheless, Lassiter discloses a vacuum indicator is position within the package and on the article itself.  Rachapudi further discloses a filtration mask with vacuum sensor (110) position on the .  
Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                     /CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736